

EXHIBIT 10.33


EXECUTION VERSION
























SECOND AMENDING AGREEMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT








dated as of December 18, 2014










ALTALINK, L.P.


as Borrower


- and -


ALTALINK MANAGEMENT LTD.


as General Partner


- and -


THE BANK OF NOVA SCOTIA


as Agent of the Lenders and as Lender

LEGAL_1.32803138.3

--------------------------------------------------------------------------------



AMENDING AGREEMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of December 18, 2014 among AltaLink, L.P., as Borrower, AltaLink Management
Ltd., as General Partner, The Bank of Nova Scotia as Agent of the Lenders (the
"Agent")and as Lender.


RECITALS


WHEREAS AltaLink Management Ltd., in its capacity as general partner of
AltaLink, L.P., as Borrower, the Agent and the Lender are parties to a Second
Amended and Restated Credit Agreement made as of December 19, 2013 as amended by
a first amending agreement dated as of October 24, 2014 (the "Original Credit
Agreement");


AND WHEREAS the Borrower, the General Partner, the Lender and the Agent have
agreed to amend certain provisions of the Original Credit Agreement in the
manner and on the terms and conditions provided for herein.


NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


ARTICLE 1
DEFINITIONS


1.1    Definitions


All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the
Original Credit Agreement.


ARTICLE 2
AMENDMENTS


2.1    Amendments to Original Credit Agreement.


The Original Credit Agreement is hereby amended as follows:


(a)
The definition of "Applicable Margin" contained in Section 1.1 of the Credit
Agreement is hereby amended by deleting the pricing grid contained in such
definition and replacing it with the following:



Ratings
Category I
Category II
Category III
Category IV
Category V
Standard & Poor's,
Moody's, and DBRS
>A /A2 /A
A /A2 /A
A- /A3/
A(low)
BBB+/
Baal/BBB (high)
<BBB+/
Baal/BBB (high)
Applicable Margin for Bankers' Acceptances, LIBOR Loans & LC/fees
70 bps
80 bps
100 bps
120 bps
145 bps
Applicable Margin for Prime Rate Loans and US Base Rate Loans
0 bps
0 bps
0 bps
20 bps
45 bps
Standby Fee
14 bps
16 bps
20 bps
24 bps
29 bps
Term-out Fee
25 bps
25 bps
25 bps
25 bps
25 bps


LEGAL_1.32803138.3

--------------------------------------------------------------------------------

-2-



(b)
The definition of "Maturity Date" contained in Section 1.1 of the Credit
Agreement is amended by deleting the reference to "December 18, 2015" and
replacing it with "December 16, 2016"; and



(c)
The definition of "Revolving Period" contained in Section 1.1 of the Credit
Agreement is amended by deleting the reference to "December 18, 2014" and
replacing it with "December 17, 2015".



ARTICLE 3
CONDITIONS PRECEDENT


3.1    Conditions Precedent


This Amending Agreement shall become effective if and when:


(a)
the Administrative Agent shall have received this Amending Agreement duly
executed and delivered by the Administrative Agent, the Lenders, the Borrower
and the General Partner;



(b)
no Event of Default shall have occurred and be continuing; and



(c)
the Borrower shall have paid all fees and expenses in connection with this
Amending Agreement, including a Cdn.$30,000 extension fee representing 4bps on
Cdn.$75,000,000.



The conditions set forth above are inserted for the sole benefit of the Lenders
and may be waived by the Lenders in whole or in part, with or without terms or
conditions.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


4.1    Representations and Warranties True and Correct; No Default or Event of
Default


The Borrower and General Partner each hereby represents and warrants to the
Agent and the Lenders that after giving effect to this Amending Agreement, (i)
each of the representations and warranties of the Borrower and the General
Partner, as the case may be, contained in the Original Credit Agreement and each
of the other Credit Documents is true and correct on, and as of the date hereof
as if made on such date (except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by the Original Credit Agreement)
and (ii) no event has occurred and is continuing which constitutes or would
constitute a Default or an Event of Default.

LEGAL_1.32803138.3

--------------------------------------------------------------------------------

-3-



ARTICLE 5
MISCELLANEOUS


5.1    No Other Amendments, Waivers or Consents


Except as expressly set forth herein, the Original Credit Agreement and all
Credit Documents shall be unmodified and shall continue to be in full force and
effect in accordance with their terms. The execution, delivery and effectiveness
of the waiver and amendments in this Amending Agreement shall not be deemed to
be a waiver of compliance in the future or a waiver of any preceding or
succeeding breach of any covenant or provision of the Original Credit Agreement.


5.2    Time


Time is of the essence in the performance of the parties' respective obligations
in this Amending Agreement.


5.3    Governing Law


This Amending Agreement is a contract made under and shall be governed by and
construed in accordance with the laws of the Province of Alberta and the federal
laws of Canada applicable therein.


5.4    Successors and Assigns


This Amending Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and any assigns, transferees and
endorsees of the Agent or any Lender. Nothing in this Amending Agreement,
express or implied, shall give to any Person, other than the parties hereto and
their successors hereunder, any benefit or any legal or equitable right, remedy
or claim under this Amending Agreement.


5.5    Counterparts


This Amending Agreement may be executed by the parties hereto in counterparts
and may be executed and delivered by facsimile or other electronic means and all
such counterparts and facsimiles shall together constitute one and the same
agreement.


[remainder of page intentionally left blank-- signature pages follow]

LEGAL_1.32803138.3

--------------------------------------------------------------------------------





IN WITNESS OF WHICH the parties hereto have duly executed this Amending
Agreement as of the date set forth on the first page of this Agreement.






 
 
ALTALINK MANAGEMENT LTD.,
in its capacity as General Partner of
ALTALINK, L.P.
 
 
 
 
 
 
 
By:
/s/ Joe Bronneberg
 
 
 
Name:
Joe Bronneberg
 
 
 
Title:
Executive Vice President and CFO
 
 
 
 
 
 
 
By:
/s/ Christopher J. Lomore
 
 
 
Name:
Christopher J. Lomore
 
 
 
Title:
Vice President, Treasurer
 
 
 
 
 
 
 
ALTALINK MANAGEMENT LTD.
 
 
 
 
 
 
 
By:
/s/ Joe Bronneberg
 
 
 
Name:
Joe Bronneberg
 
 
 
Title:
Executive Vice President and CFO
 
 
 
 
 
 
 
By:
/s/ Christopher J. Lomore
 
 
 
Name:
Christopher J. Lomore
 
 
 
Title:
Vice President, Treasurer







































AltaLink - Second Amending Agreement to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------





 
 
THE BANK OF NOVA SCOTIA, as Agent
 
 
 
 
 
 
 
By:
/s/ Robert Boomhour
 
 
 
Name:
Robert Boomhour
 
 
 
Title:
Director
 
 
 
 
 
 
 
By:
/s/ Clement Yu
 
 
 
Name:
Clement Yu
 
 
 
Title:
Associate Director
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA, as Lender
 
 
 
 
 
 
 
By:
/s/ Bradley Walker
 
 
 
Name:
Bradley Walker
 
 
 
Title:
Director
 
 
 
 
 
 
 
By:
/s/ Matthew Hartnoll
 
 
 
Name:
Matthew Hartnoll
 
 
 
Title:
Associate Director























































































Altalink - Second Amending Agreement to Second Amended and Restated Credit
Agreement



